DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Walukiewicz et al. (US 2013/0074912 A1) is the closest prior art. 
Walukiewicz discloses a photovoltaic device (fig. 1), comprising: a layer stack comprising a MgF2 layer, a glass layer, a SnO2:F layer and a CdS layer (fig. 1); and an absorber layer (absorber layer which in the invention of Walukiewicz uses CdTeySe1-y material wherein 0.74<y<0.85) disposed on the layer stack (see fig. 1 and fig. 4) ([0020] and [0024-0027]), 
wherein the absorber layer having a light incident side (bottom side) and a back side (top side) opposite the light incident side (see fig. 1); wherein the absorber layer comprises cadmium, tellurium, and selenium ([0024] and fig. 4), wherein an atomic concentration of selenium varies non-linearly across a thickness of the absorber layer (the composition of Se is graded) (see fig. 4) ([0024] and [0026]), an average atomic concentration of selenium in the absorber layer is from about 15-26 atomic percent ([0024] and [0026]) (the atomic concentration, y, of Te varies from 0.74<y<0.85 in the CdTeySe1-y material as disclosed in [0024], and thus the atomic concentration, (1-y), of Se varies from 0.15<1-y<0.26 in the CdTeySe1-y material, and thus the average concentration of Se in the absorber layer must be within 15-26 atomic percent), and the atomic concentration of selenium is greater at the light incident side (bottom side) of the absorber layer (CdTeySe1-y material layer) than the atomic concentration of the selenium at the back side (top side) of the absorber layer (CdTeySe1-y material layer) (as disclosed in [0026], the conductive band of CdTeySe1-y material is matched to CdS window at the interface, and as shown in figure 4 such matching occurs when Te is around 74 percent, in other words when Se is 26 %, and the composition of Se is graded from 26 atomic % at the bottom side to 15 atomic % at the top side) (see fig. 4 and paragraphs [0024] and [0026]).
Since the selenium concentration is graded from 15-26%, the ratio could be at most 26/15 or 1.7, which is not greater than 2, as required by instant claims. Walukiewicz also fails to disclose that each of the first and second regions having a thickness of 100-3000 nm, and that absorber layer further comprises oxygen.  
The search did not reveal any other pertinent art that alone or in combination with Walukiewicz discloses the claimed feature of an absorber layer being made of Cd, Se, Te and O, wherein Se ratio of the first region/second region is greater than 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721